Citation Nr: 1310161	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  12-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether a substantive appeal filed in connection for a claim for entitlement to service connection for the cause of the Veteran's death was timely.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1987 to May 1991; he died in May 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The entire claims file, to include to portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant in this case initially posited a notice of disagreement with an RO determination regarding entitlement to service connection for the cause of the Veteran's death.  An administrative decision, dated in November 2010, determined that a VA Form 9 (substantive appeal) was not filed within the appropriate time period following issuance of a statement of the case so as to perfect the appeal to the Board.  The appellant disagreed with this determination.  In a Form 9, the appellant indicated that she wanted a hearing before a Veterans Law Judge at the RO.  There is no indication that such a request has been withdrawn, and as of yet, the appellant has not been afforded a hearing.  

Appellants, as a matter of law, have the right to present evidence at a hearing before a Veterans Law Judge if they so request.  See 38 C.F.R. § 20.700 (2012).  Given the expressed intent of the appellant, this case must be returned to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing in connection with her appeal.  The RO must clearly notify the appellant and her representative of the time and date of the hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

